     Case 3:19-cv-01451-JLS-RBB Document 9 Filed 09/17/20 PageID.72 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES R. JORDAN, FRANCES                         Case No.: 19-CV-1451 JLS (RBB)
     JORDAN,
12
                                      Plaintiffs,       ORDER DISMISSING ACTION FOR
13                                                      FAILURE TIMELY TO EFFECT
     v.                                                 SERVICE PURSUANT TO
14
                                                        FEDERAL RULE OF CIVIL
     UNITED STATES DEPARTMENT OF
15                                                      PROCEDURE 4(m)
     LABOR; POSTMASTER GENERAL,
16   UNITED STATES POSTAL SERVICE;
                                                        (ECF No. 6)
     WANDA FREEMAN; THOMAS R.
17
     AVERY; VICTOR FIGUEROA; DIANA
18   TORPEY; MIKE ENGELS; WAYNE
     DAVENPORT; LEAH ALVAREZ;
19
     R. VIGIL DIXON; and DOES 1–10,
20                                  Defendants.
21
22         On September 1, 2020, the Court ordered Plaintiffs Charles R. Jordan and Frances
23   Jordan to “show cause why this action should not be dismissed for failure timely to effect
24   service.” ECF No. 6 (“OSC”) at 2. The Court directed Plaintiffs to file either a response
25   or proofs of service within fourteen days of the electronic docketing of the Order to Show
26   Cause, i.e., on or before September 15, 2020. Id. As of the date of this Order, Plaintiffs
27   have filed neither.
28   ///

                                                    1
                                                                             19-CV-1451 JLS (RBB)
     Case 3:19-cv-01451-JLS-RBB Document 9 Filed 09/17/20 PageID.73 Page 2 of 3



1          Rule 4 of the Federal Rules of Civil Procedure provides:
2                 [i]f a defendant is not served within 90 days after the complaint
                  is filed, the court—on motion or on its own after notice to the
3
                  plaintiff—must dismiss the action without prejudice against that
4                 defendant or order that service be made within a specified time.
                  But if the plaintiff shows good cause for the failure, the court
5
                  must extend the time for service for an appropriate period.
6
7    Fed. R. Civ. P. 4(m). “In the absence of service of process (or waiver of service by the
8    defendant) . . . a court ordinarily may not exercise power over a party the complaint names
9    as a defendant.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350
10   (1999); Crowley v. Bannister, 734 F.3d 967, 974–75 (9th Cir. 2013) (“A federal court is
11   without personal jurisdiction over a defendant unless the defendant has been served in
12   accordance with Fed. R. Civ. P. 4.”) (citations omitted).
13         As noted in the Court’s September 1, 2020 Order to Show Cause, the initial ninety
14   days provided by Rule 4(m) to effect service on Defendants United States Department of
15   Labor; Postmaster General, United States Postal Service; Wanda Freeman; Thomas R.
16   Avery; Victor Figueroa; Diana Torpey; Mike Engels; Wayne Davenport; Leah Alvarez;
17   and R. Vigil Dixon has long since passed. See OSC at 1 (deadline for service was
18   December 16, 2019); see also Fed. R. Civ. P. 4(l)(1) (“[P]roof of service must be made to
19   the court.”); S.D. Cal. CivLR 5.2 (“Proofs of service . . . must be filed in the clerk’s office
20   promptly . . . .”). The district court may not sua sponte dismiss a complaint for lack of
21   service, however, “without first giving notice to the plaintiff and providing an opportunity
22   for him to show good cause for the failure to effect timely service.” Crowley, 734 F.3d at
23   975 (citation omitted). Indeed, the district court has broad discretion under Rule 4(m) to
24   extend time for service upon a showing of good cause even after the service period has
25   expired. See Mann v. Am. Airlines, 324 F.3d 1088, 1090 (9th Cir. 2003).
26         Here, the Court provided Plaintiffs notice, along with an additional fourteen days to
27   serve Defendants, and gave Plaintiffs the opportunity to show good cause as to why they
28   failed timely to serve Defendants. See generally OSC. Plaintiffs, however, have not

                                                    2
                                                                                 19-CV-1451 JLS (RBB)
     Case 3:19-cv-01451-JLS-RBB Document 9 Filed 09/17/20 PageID.74 Page 3 of 3



1    responded to the Court’s Order to Show Cause by either filing proofs of service or seeking
2    additional time to serve Defendants. Further, Plaintiffs have failed to file any response at
3    all to the Court’s September 1, 2020 Order to Show Cause explaining their failure timely
4    to serve Defendants. The Court therefore concludes that dismissal without prejudice
5    pursuant to Rule 4(m) is appropriate.
6          In light of the foregoing, the Court DISMISSES WITHOUT PREJUDICE this
7    action for failure timely to effect service pursuant to Federal Rule of Civil Procedure 4(m).
8    The Clerk of Court SHALL CLOSE the file.
9          IT IS SO ORDERED.
10
11   Dated: September 17, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                               19-CV-1451 JLS (RBB)
